The Honorable Stephen W. Luelf State Senator 521 W. Wade P.O. Drawer 447 Mountain Home, AR  72653
Dear Senator Luelf:
This is in response to your request for an opinion regarding a proposed boundary alteration between Marion and Baxter Counties.
The portion of Marion County to be moved to Baxter County would, as I understand it, be bounded by the Bull Shoals Lake Corps of Engineer line following the alteration.  As stated in your correspondence, the area moved to Baxter County would start at the point on the northern boundary of Marion County where the eastern most Corps of Engineer line crosses the Missouri/Arkansas line and go east, including all land east of the Bull Shoals Lake Corps of Engineer line.
Your specific question in this regard is whether this proposed change would be considered a dissolution of boundaries for purposes of Arkansas Code of 1987 Annotated14-14-204, thus dispensing with the necessity of a survey.
It is my opinion that a survey is not required in this situation.  This conclusion is based upon an interpretation of Section 14-14-204, in the absence of interpretive authority on point.  This provision states in pertinent part that petitions for the alteration of county boundaries must be accompanied by "(a) survey of the proposed boundary alterations, except where common boundaries are being dissolved."  A.C.A. 14-14-204(1).
This language may reasonably be construed as requiring a survey where further action must be taken to establish an alternative boundary, other than the mere dissolution of an existing common boundary.  It appears, under the facts outlined in your correspondence, that a survey will not be necessary since the Bull Shores Corps of Engineer line will be the new boundary.  Section 14-14-204(1) may logically be read as applying in this situation, in recognition of the fact that in certain instances a survey is not necessary in order to effect the boundary change.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
STEVE CLARK Attorney General
SC:arb